DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Response to Amendment
The amendment to Claims 1 and 6-8 and the cancelation of Claim 4, filed 06/23/2022, are acknowledged and accepted.

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
 	The reasons for the allowable subject matter are set forth as follows:
With respect to Claim 1, though Kakimoto (US 11,002,940 B2), of record, disclose “an optical apparatus (Figure 1) configured to control driving of a diaphragm unit (103, Figure 1), the optical apparatus comprising: a processor (processor 126 is part of a computer, Figure 1) configured to: set a target aperture position (position of the aperture blade of the diaphragm 103, column 3, lines 64-66) of aperture blades (aperture blade of the diaphragm 103, column 3, lines 64-66) in the diaphragm unit (103, Figure 1) according to a zoom state (zoom position are detected by a zoom position detector 107, column 4, lines 24-27); and control a driving velocity (107, Figure 1) of the diaphragm unit (103, Figure 1) according to a residual driving amount (determined by a sensor 124, Figure 1) by which an aperture position (F-number (the position of the aperture blade), column 3, line 65 through column 4, line 2) becomes the target aperture position (position of the aperture blade of the diaphragm 103, column 3, lines 64-66),” Kakimoto fails to teach or suggest the aforementioned combination further comprising “wherein the processor changes, while the diaphragm unit is driving towards a first target aperture position corresponding to a first zoom state, the target aperture position to a second target aperture position corresponding to a second zoom state different from the first zoom state so that the diaphragm unit does not stop at the first target aperture position.”
With respect to claims 2, 3 5, and 6, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 7, though Kakimoto (US 11,002,940 B2), of record, disclose “a control method (abstract) of an optical apparatus (Figure 1) that controls driving of a diaphragm unit (103, Figure 1), the control method comprising the steps of: setting a target aperture position (position of F-number (the position of the aperture blade) of the diaphragm 103, column 3, lines 64-66) in a diaphragm unit (103, Figure 1) according to a zoom state (zoom position are detected by a zoom position detector 107, column 4, lines 24-27); and controlling a driving velocity (107, Figure 1) of the diaphragm unit (103, Figure 1) according to a residual driving amount (determined by a sensor 124, Figure 1) by which an aperture position (F-number (the position of the aperture blade) becomes the target position;” Kakimoto fails to teach or suggest the aforementioned combination further comprising “wherein while the diaphragm unit is driving towards a first target aperture position corresponding to a first zoom state, the target aperture position is changed to a second target aperture position corresponding to a second zoom state different from the first zoom state so that the diaphragm unit does not stop at the first target aperture position.”
With respect to Claim 8, though Kakimoto (US 11,002,940 B2), of record, disclose “a non-transitory computer-readable storage medium storing a computer program (126, Figure 1) that causes a computer (processor 126 is part of a computer, Figure 1) to execute a control method (abstract) of an optical apparatus (Figure 1) that controls an aperture position (position of (F-number (the position of the aperture blade)) of the diaphragm unit (103, Figure 1) according to a zoom state (zoom position are detected by a zoom position detector 107, column 4, lines 24-27), wherein the control method comprises the steps of: setting a target aperture position (position of F-number (the position of the aperture blade) of the diaphragm 103, column 3, lines 64-66) in a diaphragm unit (103, Figure 1) according to a zoom state (zoom position are detected by a zoom position detector 107, column 4, lines 24-27); and controlling a driving velocity (107, Figure 1) of the diaphragm unit (103, Figure 1) according to a residual driving amount (determined by a sensor 124, Figure 1) by which an aperture blade position (F-number (the position of the aperture blade) becomes the target position;” Kakimoto fails to teach or suggest the aforementioned combination further comprising “wherein while the diaphragm unit is driving towards a first target aperture position corresponding to a first zoom state, the target aperture position is changed to a second target aperture position corresponding to a second zoom state different from the first zoom state so that the diaphragm unit does not stop at the first target aperture position.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872            
/June 28, 2022/
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872